Bartch, J.:
This is an action on a fire insurance policy to recover for loss sustained by fire. A general demurrer to the complaint was overruled ,and judgment entered in favor of the plaintiff for the sum of $2,021.55, and for costs of suit. This appeal is from the order overruling the demurrer, and from the judgment. The same legal questions presented for our determination in this case were raised and determined in the case of Stephens v. Insurance Co., 14 Utah 265. The pleadings are also the same in both cases, except that the amount sued for in that is less than in this. We therefore refer to the opinion in that case for our decision of all the questions raised by the record in this, and, on the *272authority of that case, we hold that the action 'of the court in overruling- the demurrer and entering judgment herein was proper. The judgment is affirmed.
Zanb, C. J., concurs.
Miner, J.:
I dissent for the reasons given in my dissenting opinion in Stephens v. Insurance Co.